United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 26 , 2015 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-54988 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5900 Mosteller Drive, Oklahoma City, OK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: ( ) - Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 26, 2015, PSM Holdings, Inc., a Delaware corporation (the “ Company ”), received proceeds of an additional loan in the amount of $300,000 (less a 3% lender commitment fee and attorneys’ fees) from Quintium Private Opportunities Fund, LP, a Delaware limited partnership (the “ Lender ”) pursuant to the terms of the Loan Agreement (the “ Loan Agreement ”) with the Lender dated February 18, 2015, and the Promissory Note dated February 18, 2015, previously issued by the Company to the Lender (the “ Note ”). For more information about the Loan Agreement, the Note, or any information pertaining to the loan, please see the Current Report on Form 8-K filed by the Company on February 23, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PSM Holdings, Inc. Date: March 3, 2015 By: /s/ Kevin Gadawski Kevin Gadawski, President
